DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sirear et al. US Patent 4,971,606.
Regarding claim 1, Sirear teaches a process comprising (See Figure 1, and column 3 lines 10-65);
a) Sending a heated stream 1 through an adsorption bed 100 to remove impurities (column 3 lines 23-26) and produce a contaminated stream 2 (column 3 line 41);
b) Sending the contaminated stream 2 to a separator 103 to produce a liquid stream 6 and a vapor stream 5 (column 3 lines 47-48);
c) Returning the vapor stream 6 via line 12 and 24 to become the heated purge stream 25 (column 3 line 65 – column 54 line 4);

Regarding claim 2, the contaminated stream 2 is cooled at heat exchanger 101 (column 3 line 43).
Regarding claims 4-6, the vapor stream 5 is scrubbed in adsorption unit 104 comprising a temperature swing guard bed (column 3 lines 60-61).
Regarding claim 7, the process is closed loop (column 1 line 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sirear et al. US Patent 4,971,606 as applied to claim 1 above, and further in view of Barnes et al. US Publication 2018/0085705.
Regarding claims 3,  9 and 10, Sirear teaches the limitations of claim 1 above but does not explicitly teach sensing a parameter of the process and generating a signal or data wherein the signal or data results in a purge stream.
However, Barnes teaches a temperature swing adsorption system that comprises sensors configured to measure the operation conditions on the respective streams and to communicate the operation conditions to the control unit ([0013]). A control unit may be utilized to communicate with one or more sensors and/or one or more control valves to manage the flow rate, composition, temperature and pressure within the different streams of the system ([0026]).
Thus, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Sirear with sensors and monitoring means that would detect a parameter and adjust accordingly to optimize the adsorption process.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sirear et al. US Patent 4,971,606 as applied to claim 1 above, and further in view of Thomas et. al. US Publication 2005/0229784.
Regarding claim 8, Sirear teaches a guard bed and two types in embodiment Figure 2, but does not explicitly teach a lean oil wash unit.
However, Thomas teaches an adsorption system that further incorporates a wash system that uses a physical solvent, such as lean oil, in order to remove volatile contaminates from the stream ([0103]).
Thus, it would be obvious to one having ordinary skill in the art at the time of filing to incorporate a lean oil wash because the modification would assist in removing volatile species from a gas stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772